     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 1 of 11


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      CLIFFORD W. MILLER,                                Case No. 3:17-cv-00068-MMD-WGC

7                                      Plaintiff,                         ORDER
              v.
8
       ROMEO ARANAS, et al.,
9
                                  Defendants.
10

11    I.     SUMMARY

12           Plaintiff Clifford Miller, currently incarcerated and in the custody of the Nevada

13    Department of Corrections (“NDOC”), brings claims against Defendants the NDOC for

14    violations of Title II of the Americans with Disability Act (“ADA”) and Dr. Romeo Aranas

15    under 42 U.S.C. § 1983 for violations of Plaintiff’s Eighth Amendment rights. (ECF No. 71

16    (“TAC”).) Before the Court are two Reports and Recommendations (ECF Nos. 99, 100

17    (“R&Rs”)) of United States Magistrate Judge William G. Cobb. The R&Rs recommend the

18    Court deny Plaintiff’s partial summary judgment motions (ECF Nos. 75, 76 (“Motions”)).

19    Plaintiff timely filed his objections (ECF Nos. 101, 103 (“Objections”)) to the R&Rs.1

20    Because the Court agrees with Judge Cobb and as further explained below, the Court

21    overrules Plaintiff’s Objections and will adopt the R&Rs in full.

22    II.    BACKGROUND

23           The Court incorporates by reference Judge Cobb’s recitation of the factual

24    background provided in the R&Rs, which the Court adopts here. (ECF Nos. 99 at 2-4, 7-

25    12; 100 at 2-3, 6-14.)

26

27
28
             1Defendants   filed corresponding responses (ECF Nos. 106, 108) to the Objections.
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 2 of 11


1     III.   LEGAL STANDARD

2            A.     Review of the Magistrate Judge’s Recommendations

3            This Court “may accept, reject, or modify, in whole or in part, the findings or

4     recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

5     timely objects to a magistrate judge’s report and recommendation, then the Court is

6     required to “make a de novo determination of those portions of the [report and

7     recommendation] to which objection is made.” Id. Because of Plaintiff’s Objections to the

8     R&Rs, the Court has undertaken a de novo review.

9            B.     Summary Judgment

10           “The purpose of summary judgment is to avoid unnecessary trials when there is no

11    dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

12    F.3d 1468, 1471 (9th Cir. 1994) (citation omitted). Summary judgment is appropriate when

13    the pleadings, the discovery and disclosure materials on file, and any affidavits “show

14    there is no genuine issue as to any material fact and that the movant is entitled to judgment

15    as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). An issue is

16    “genuine” if there is a sufficient evidentiary basis on which a reasonable fact-finder could

17    find for the nonmoving party and a dispute is “material” if it could affect the outcome of the

18    suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49

19    (1986). Where reasonable minds could differ on the material facts at issue, however,

20    summary judgment is not appropriate. See id. at 250-51. “The amount of evidence

21    necessary to raise a genuine issue of material fact is enough ‘to require a jury or judge to

22    resolve the parties’ differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718

23    F.2d 897, 902 (9th Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253,

24    288-89 (1968)). In evaluating a summary judgment motion, a court views all facts and

25    draws all inferences in the light most favorable to the nonmoving party. See Kaiser Cement

26    Corp. v. Fischbach & Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986) (citation omitted).

27           The moving party bears the burden of showing that there are no genuine issues of

28    material fact. See Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once

                                                     2
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 3 of 11


1     the moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting

2     the motion to “set forth specific facts showing that there is a genuine issue for trial.”

3     Anderson, 477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings

4     but must produce specific evidence, through affidavits or admissible discovery material, to

5     show that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir.

6     1991), and “must do more than simply show that there is some metaphysical doubt as to

7     the material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting

8     Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere

9     existence of a scintilla of evidence in support of the plaintiff’s position will be insufficient[.]”

10    Anderson, 477 U.S. at 252.

11    IV.    DISCUSSION

12           Following a de novo review of the R&Rs, relevant briefs, and other records in this

13    case, the Court finds good cause to accept and adopt Judge Cobb’s R&Rs. The Court will

14    first address Plaintiff’s Eighth Amendment deliberate indifference arguments, then will turn

15    to his ADA discrimination and retaliation claims.

16           A.      Eighth Amendment Deliberate Indifference

17           Judge Cobb recommends that Plaintiff’s motion for partial summary judgment (ECF

18    No. 76) be denied as there remains a genuine dispute of material fact of whether

19    Defendant Dr. Romeo Aranas was deliberately indifferent to Plaintiff’s serious medical

20    needs in violation of the Eighth Amendment. (ECF No. 100 at 20-26.) The primary dispute

21    of fact is whether Plaintiff was denied surgery because of the NDOC’s policies, or because

22    it was not medically necessary or urgent. (Id. at 23.) There are also disputes as to whether

23    Plaintiff suffered further injury from delayed surgery and whether the NDOC has in effect

24    a “one good eye” policy. (Id. at 24-25.) Plaintiff’s objection merely reiterates that Dr. Aranas

25    could not have relied on Dr. Seljestad’s opinion because Dr. Aranas “rubberstamp[ed]

26    grievance denials,” thus evidencing deliberate indifference. (ECF No. 103 at 21-23.)

27    Plaintiff further argues that forcing him to wait 20 years for cataract surgery is “patently

28    unreasonable” in light of his serious medical condition. (Id. at 23-24.) While the Court is

                                                       3
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 4 of 11


1     sympathetic to Plaintiff’s situation, the Court nevertheless agrees with Judge Cobb.

2            The Eighth Amendment prohibits the imposition of cruel and unusual punishment

3     and “embodies ‘broad and idealistic concepts of dignity, civilized standards, humanity, and

4     decency.’” Estelle v. Gamble, 429 U.S. 97, 102 (1976). A prison official violates the Eighth

5     Amendment when he or she acts with “deliberate indifference” to the serious medical

6     needs of an inmate. Farmer v. Brennan, 511 U.S. 825, 828 (1994). “To establish an Eighth

7     Amendment violation, a plaintiff must satisfy both an objective standard—that the

8     deprivation was serious enough to constitute cruel and unusual punishment—and a

9     subjective standard—deliberate indifference.” Snow v. McDaniel, 681 F.3d 978, 985 (9th

10    Cir. 2012).

11           Here, the dispute between the parties is over the deliberate indifference prong. To

12    satisfy the deliberate indifference prong, a plaintiff must show “(a) a purposeful act or

13    failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by

14    the indifference.” Id. “Indifference may appear when prison officials deny, delay or

15    intentionally interfere with medical treatment, or it may be shown by the way in which

16    prison physicians provide medical care.” Id. (internal quotations omitted). When an inmate

17    alleges delay of medical treatment evinces deliberate indifference, the inmate must show

18    the delay led to further injury. See Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d

19    404, 407 (9th Cir. 1985) (holding that “mere delay of surgery, without more, is insufficient

20    to state a claim of deliberate medical indifference”). Additionally, “[a] difference of opinion

21    between a prisoner-patient and prison medical authorities regarding treatment does not

22    give rise to a § 1983 claim.” Franklin v. Or., State Welfare Div., 662 F.2d 1337, 1344 (9th

23    Cir. 1981).

24           The NDOC’s Medical Directive (“MD”) 123.03 states in part the following:

25                     1.   Inmate patients with a cataract that causes visual impairment
                            incompatible with the ability to perform the required tasks of
26                          daily living in their current living environment may be
                            considered for removal of such cataract.
27                     2.   There must be documentation of a best corrected visual acuity
                            of less than 20/60 in both eyes with current (less than 6
28                          months) refraction.
                                                    4
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 5 of 11


1     (ECF No. 76-4 at 6.)2 Judge Cobb prudently noted that MD 123.03 is essentially a “one

2     good eye” policy because an inmate is not eligible for cataract surgery if he or she has a

3     normal (or above 20/60) visual acuity in one eye. (ECF No. 100 at 24-25.) The Ninth Circuit

4     Court of Appeals has previously found a “blanket, categorial denial of medically indicated

5     surgery solely on the basis of an administrative policy that ‘one eye is good enough for

6     prison inmates’ is the paradigm of deliberate indifference.” Colwell v. Bannister, 763 F.3d

7     1060, 1063 (9th Cir. 2014). But Plaintiff has not presented any concrete evidence that Dr.

8     Aranas excluded him from cataract surgery because of, or “solely” because of, MD 123.03.

9            But neither is there sufficient evidence in the record, particularly when viewed in

10    the light most favorable to the nonmoving party Dr. Aranas, to conclude with certainty that

11    Dr. Aranas denied surgery to Plaintiff because it was not medically necessary or urgent.

12    On November 10, 2016, Dr. Aranas issued a response denying Plaintiff’s second-level

13    grievance requesting treatment. (ECF No. 93-5.) He explicitly stated that he had reviewed

14    Plaintiff’s charts, as well as the first-and second-level grievances. (Id.) Dr. Aranas’s

15    response also indicated that Plaintiff had multiple visits with providers and specialists,

16    Plaintiff’s 1999 gunshot injury did not qualify as urgent care or life threatening, and Plaintiff

17    had recently seen an eye specialist who made no mention of surgery. (Id.) Dr. Aranas

18    further ordered Plaintiff for a follow-up at the eye clinic in one year. (Id.)

19           At that time, evidence existed that Plaintiff had a cataract in his right eye and

20    removal was recommended with intraocular lens to the right eye. (ECF Nos. 76-6 at 9; 76-

21    4 at 20.) Medical progress notes dated October 4, 2002 mentioned Plaintiff had a severe

22    right lens cataract and recommended consult and cataract surgery. (ECF No. 76-5 at 10.)

23    A letter dated June 2, 2016 from Dr. Fischer stated Plaintiff needed a strabismus surgery

24    to correct the problem with his right eye and recommend Dr. Hong for the procedure. (ECF

25    No. 93-6.) There were also medical notes from March 11, 2002 stating Plaintiff was

26

27           2The Court notes that the copy of MD 123 submitted by Plaintiff was effective March
      2019. This version and the language cited may not have been the exact language relevant
28    from the time Plaintiff began the grievance process up until this version of MD 123 became
      effective.
                                                    5
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 6 of 11


1     “[a]dvised that probably nothing can be done”3 regarding the damaged right eye. (ECF No.

2     76-4 at 22.) Conversely, a February 25, 2016 report by Dr. Seljestad, an optometrist,

3     appears to state that Plaintiff’s traumatic cataract and second gunshot wound to the eye

4     was “stable.” (ECF No. 93-1.) Plaintiff disclosed via an informal grievance in March 2016

5     that Dr. Seljestad told Plaintiff that he would never see out of his eye again. (See ECF No.

6     93-2 at 4.)

7            Nearly three years after Dr. Aranas’s November 10, 2016 grievance response

8     denying Plaintiff’s treatment request and more than three years after Dr. Fischer’s June 2,

9     2016 recommendation, Plaintiff eventually saw Dr. Hong on September 25, 2019. (ECF

10    No. 93-7.) A fax from Dr. Hong dated October 28, 2019 stated: “Cataracts in both eyes,

11    right worse than left. Not urgent; elective surgery.” (ECF No. 93-8 at 2 (emphasis in

12    original).) In the end, Plaintiff received cataract surgery on June 30, 2020, which was

13    unsuccessful in restoring Plaintiff’s vision. (ECF No. 93-9 at 7.)

14           Based on the evidence provided, there is a dispute as to whether Plaintiff’s surgery

15    was medically necessary or urgent. Whether the 20 years that Plaintiff had to wait for his

16    surgery was “patently unreasonable” in light of his serious medical condition depends in

17    part on resolving that dispute. It is worth mentioning that Dr. Aranas—the sole Defendant

18    in this claim—became the NDOC’s medical director in 2013. Nevertheless, it is evident

19    that several years have passed from the time Plaintiff sought eye surgery to when he

20    ultimately received it. Because a dispute remains, the Court cannot find that Dr. Aranas

21    was deliberately indifference because Plaintiff waited “20 years” for surgery. A rational

22    trier of fact could reasonably find that Dr. Aranas did not act with deliberate indifference.

23           As to Plaintiff’s argument that Dr. Aranas was deliberately indifferent because he

24    “merely signs ‘prepared responses’ by ‘grievance responders’” (ECF No. 103 at 21 (citing

25    Dr. Aranas’s interrogatory responses at ECF No. 76-3 at 10)) to conclude that he did not

26

27           3The Court notes that it is unclear, given the nature of this case, whether “probably
      nothing can be done” is because it is medically impossible to correct the damaged eye or
28    because of specific policies and procedures present an impossibility for Plaintiff to receive
      surgery to correct the damaged eye.
                                                     6
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 7 of 11


1     rely on Dr. Seljestad’s opinion in denying Plaintiff surgery, the Court does not find Plaintiff’s

2     argument convincing. The Court reviewed de novo Dr. Aranas’s interrogatory responses

3     (ECF No. 76-3), which was cited to infer that Dr. Aranas rubberstamped grievance denials,

4     thereby evidencing deliberate indifference. In the interrogatories, Dr. Aranas was asked to

5     explain if his denial was based on Plaintiff having a self-inflicted gunshot injury. (Id. at 10.)

6     Dr. Aranas stated that he “signs the prepared responses by designated grievance

7     responders” and that “the denial had nothing to do with Plaintiff’s self-inflicted gunshot

8     injury.” (Id. (internal quotes omitted).) The Court does not infer from Dr. Arana’s response

9     what Plaintiff posits with his argument, which is that Dr. Aranas was deliberately indifferent.

10           The Court agrees with Judge Cobb that there is a dispute of material fact whether

11    Dr. Aranas’s denial of—or his delay in allowing—Plaintiff’s requested surgery constitutes

12    “deliberate indifference” to Plaintiff’s serious medical needs in light of medical evidence,

13    and whether said delay caused Plaintiff further injury. Plaintiff therefore has not shown he

14    is entitled to summary judgment as there is a genuine issue as to material fact. See

15    Celotex Corp., 477 U.S. at 322. Accordingly, the Court adopts Judge Cobb’s

16    recommendation with respect to Plaintiff’s Eighth Amendment claim of deliberate

17    indifference and denies Plaintiff’s motion for partial summary judgment.

18           B.     ADA Discrimination

19           Judge Cobb recommends that Plaintiff’s motion for partial summary judgment (ECF

20    No. 76) be denied because there is an obvious dispute of material fact regarding the basis

21    for Plaintiff’s surgery denial, as explained above, which implicates whether he has an

22    actionable Title II ADA discrimination claim. (ECF No. 100 at 26-35.) Similar to the Court’s

23    explanation of Plaintiff’s Eighth Amendment deliberate indifference claim, it remains

24    unclear whether Plaintiff was denied surgery due to intentional discrimination of monocular

25    blindness disability—a violation of the ADA—or due to the surgery not medically

26    necessary, urgent, or helpful to Plaintiff. (Id. at 33.) Plaintiff objects and argues that he

27    does not need to show he was denied surgery if he was subjected to discrimination, which

28

                                                     7
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 8 of 11


1     includes a failure to reasonably accommodate his disability. (ECF No. 103 at 13.) The

2     Court, however, is not convinced here by Plaintiff’s argument.

3            Title II of the ADA provides that “no qualified individual with a disability shall, by

4     reason of such disability, be excluded from participation in or be denied the benefits of the

5     services, programs, or activities of a public entity, or be subjected to discrimination by any

6     such entity.” 42 U.S.C. § 12132. Title II includes “an affirmative obligation for public entities

7     to make benefits, services, and programs accessible to people with disabilities.” Updike v.

8     Multnomah Cty., 870 F.3d 939, 949 (9th Cir. 2017). “To prove that a public program or

9     service violated Title II of the ADA, a plaintiff must show: (1) he [or she] is a ‘qualified

10    individual with a disability’ (2) he [or she] was either excluded from participation in or

11    denied the benefits of a public entity’s services, programs, or activities, or was otherwise

12    discriminated against by the public entity; and (3) such exclusion, denial of benefits, or

13    discrimination was by reasons of his [or her] disability.” Duvall v. Cty. of Kitsap, 260 F.3d

14    1124, 1135 (9th Cir. 2001) (citing Weinreich v. L.A. Cty. Metro. Transp. Auth., 114 F.3d

15    976, 978 (9th Cir. 1997)). To recover monetary damages, plaintiff must prove intentional

16    discrimination by showing defendant acted with “deliberate indifference.” See id. at 1138.

17    “Deliberate indifference requires both knowledge that a harm to a federally protected right

18    is substantially likely, and failure to act upon [] the likelihood.” Id. at 1139 (citation omitted).

19           Here, Plaintiff’s argument presumes the existence of a discriminatory basis for

20    surgery denial and ignores the key point in Judge Cobb’s analysis which is that Plaintiff

21    has not shown that “the denial of surgery was because of his disability.” (ECF No. 100 at

22    33 (emphasis added).) It remains arguable that Defendant did not fail to act, but rather

23    determined based on medical evidence that surgery was not medically necessary, urgent,

24    or helpful to Plaintiff. At the summary judgment phase, Plaintiff must show the

25    discrimination—here, failure to reasonably accommodate monocular blindness via

26    surgery—"was by reasons of his disability.” See Duvall, 260 F.3d at 1135. Plaintiff has not

27    done so and the Court thus agrees with Judge Cobb that Plaintiff is not entitled to summary

28

                                                       8
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 9 of 11


1     judgment as there remains a genuine dispute of material fact. See Celotex Corp., 477 U.S.

2     at 322. Accordingly, Plaintiff’s motion for partial summary judgment is denied.

3            C.     ADA Retaliation

4            Judge Cobb recommends that Plaintiff’s motion for partial summary judgment (ECF

5     No. 75) on the ADA retaliation claim be denied and that the claim proceed to a bench trial.

6     (ECF No. 99 at 7-16.) He found that there is a dispute of fact regarding whether Plaintiff

7     was disciplined by the NDOC for exercising Plaintiff’s rights or for abuse of the grievance

8     process under the NDOC’s Administrative Regulation (“AR”) 740. (Id. at 14.) Plaintiff

9     objects by arguing that there are no issues of fact in dispute. (ECF No. 101 at 4-5.) More

10    specifically, Plaintiff recites undisputed facts and asserts that the filing of his ADA

11    grievance was the “but-for cause” of the NDOC’s disciplinary action against Plaintiff. (Id.

12    at 7.) Plaintiff points out that the “NDOC does not deny that had [Plaintiff] not filed an ADA

13    grievance he would not have been disciplined.” (Id. at 7, n.18, n.19.) The Court, however,

14    finds that Plaintiff has not met his burden of establishing that the NDOC’s reasoning for

15    the adverse action was a pretext for ADA discrimination.

16           The Ninth Circuit Court of Appeals applies the McDonnell Douglas burden-shifting

17    standard to analyze ADA retaliation claims asserted based on circumstantial evidence.

18    See, e.g., T.B. v. San Diego Unified Sch. Dist., 806 F.3d 451, 473 (9th Cir. 2015) (applying

19    McDonnell Douglas to a motion for summary judgment). Under McDonnell Douglas Corp.

20    v. Green, a plaintiff must first establish a prima facie case of retaliation as set forth below.

21    411 U.S. 792, 802 (1973). If the plaintiff is successful, the burden shifts to the defendant

22    to successfully articulate a legitimate, non-retaliatory reason for their actions, which then

23    shifts back to the plaintiff to show the defendant’s reason is a pretext or cover for its true

24    retaliatory motive. See id. at 802-05.

25           A plaintiff bringing an Article II ADA retaliation claim must show “(a) that he or she

26    was engaged in a protected activity, (b) that he or she suffered an adverse action, and (c)

27    that there was a causal link between the two.” Emeldi v. Univ. of Or., 673 F.3d 1218, 1223

28    (9th Cir. 2012) (emphasis added) (citing Brown v. City of Tucson, 336 F.3d. 1181, 1192

                                                     9
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 10 of 11


1      (9th Cir. 2003)); see also T.B., 806 F.3d at 473 (holding that McDonnell Douglas standard

2      applies to Article II ADA retaliation claims). The “causal link” between the two consist of a

3      more stringent test of but-for causation. Id. (citing Uni. of Tex. Sw. Med. Ctr. v. Nassar,

4      570 U.S. 338, 352 (2013)).

5             Here, Plaintiff has established a prima facie case of retaliation. Plaintiff engaged in

6      a protective activity by filing a second grievance in an attempt to exhaust his ADA claim.

7      (ECF No. 75-2 at 10-14.) Plaintiff suffered an adverse action when the NDOC disciplined

8      Plaintiff with 15-days loss of canteen privileges for filing the second grievance. (ECF No.

9      92-9 at 3.) Between the time Plaintiff filed his first grievance in 2016 to his second

10     grievance in 2019, Plaintiff also filed this federal action against the NDOC. (See ECF No.

11     1-1.) The Court finds that there is a causal link between the protective activity and the

12     adverse action. Plaintiff has thus established a prima facie case and the burden shifts to

13     the NDOC to articulate a legitimate reason for the adverse action.

14            The NDOC denies retaliation and contends the adverse action was proper because

15     Plaintiff was abusing the grievance process by filing a duplicate grievance. (ECF No. 92

16     at 8-9.) According to the NDOC, Plaintiff violated AR 740.04 because his “second

17     grievance arouse out of the same claim and requested the same remedy.” (Id. at 8.) This

18     is in violation of section 2.B of AR 740.04, which states that “[s]pecific claims or incidents

19     previous filed by the same inmate” is considered an abuse of the inmate grievance

20     procedure. (Id. (citing AR 740.04 2.B.)) Abuse under this administrative regulation results

21     in “the grievance being not accepted and disciplinary action may be taken” by the NDOC.4

22     See AR 740.04 1. The Court finds that the NDOC has articulated a non-retaliatory reason

23

24            4The    Court notes that AR 740.04 1 states that disciplinary action may be taken by
       the NDOC. The Notice of Disciplinary Charges dated July 22, 2019 states, “[Plaintiff] is an
25     experienced grievance writer who well understands what he is doing by filing duplicate,
       frivolous grievances. He understands that abusing the grievance process can lead to
26     disciplinary action.” (ECF No. 75-3 at 14.) A summary of a July 30, 2019 hearing regarding
       Plaintiff’s alleged violation includes a preliminary statement by Plaintiff that states in part,
27     “This is not a duplicate claim, this is america’s [sic] disability claim that my perosn [sic] that
       I am requesting as counsel is Terry Keleer Cooper [sic] who instructed me to file for my
28     handicap.” (ECF No. 92-9 at 5.) Plaintiff was nevertheless found guilty of abuse of the
       grievance process and given 15 days canteen loss. (Id. at 3.)
                                                      10
     Case 3:17-cv-00068-MMD-WGC Document 109 Filed 03/17/21 Page 11 of 11


1      for its actions, and therefore the burden shifts back to Plaintiff to evidence a pretext or

2      cover for its true retaliatory motive.

3             Plaintiff argues that, “had [Plaintiff] not filed an ADA grievance he would not have

4      been disciplined,” and thus “[t]he ADA grievance was the proximate cause and the cause

5      in fact of [Plaintiff’s] protective activity; but for [Plaintiff’s] filing of his ADA grievance he

6      would not have been disciplined.” (ECF No. 101 at 3.) Moreover, Plaintiff argues that the

7      NDOC’s administrative regulations—particularly AR 740—makes the grievance process

8      nearly impossible for inmates and renders Plaintiff “hopelessly doomed whichever way he

9      went.” (Id. at 17.) While the Court is sympathetic to the “catch-22” situation Plaintiff

10     arguably finds himself, in viewing the facts and drawing all inferences most favorable to

11     the nonmoving party, the Court finds that Plaintiff has not met his burden to show AR 740

12     is a pretext, or that application of AR 740 to discipline Plaintiff is a pretext, for the NDOC’s

13     retaliatory motive. See McDonnell Douglas, 411 U.S. at 804 (stating that Plaintiff must

14     show the reason provided by Defendant was pretext for an impermissible reason). The

15     Court therefore agrees with Judge Cobb that Plaintiff’s motion for partial summary

16     judgment should be denied with respect to Plaintiff’s ADA retaliation claim and will adopt

17     his recommendation. This claim will proceed to a bench trial.

18     V.     CONCLUSION

19            The Court notes that the parties made several arguments and cited to several cases

20     not discussed above. The Court has reviewed these arguments and cases and determines

21     that they do not warrant discussion as they do not affect the outcome of the Motions before

22     the Court.

23            It is therefore ordered that the Reports and Recommendations of Magistrate Judge

24     William G. Cobb (ECF Nos. 99, 100) are accepted and adopted in full.

25            It is further ordered that Plaintiff’s motions for partial summary judgment (ECF Nos.

26     75, 76) are denied.

27            DATED THIS 17th Day of March 2021.

28                                                 MIRANDA M. DU
                                                   CHIEF UNITED STATES DISTRICT JUDGE
                                                     11
